                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

(Kim) Willie Brown,                              )
                                                 )
                 Plaintiff,                      )
                                                 )
       v.                                        )             Case No: 18 C 50036
                                                 )
C/O Sharp, et al.,                               )
                                                 )
                 Defendants.                     )             Judge Frederick J. Kapala


                                            ORDER
Before the court is a report and recommendation (“R&R”) [28] from the magistrate judge that this
case be dismissed without prejudice for plaintiff’s failure to file a properly completed in forma
pauperis application or pay the remainder of the filing fee by March 12, 2019 as per the magistrate
judge’s order [27]. Accordingly, there being no written objection to the magistrate judge’s R&R,
see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149-50 (1985),
and the court having reviewed the record and the R&R, the court accepts the R&R. This case is
closed.


Date: 4/9/2019                                       ENTER:

                                                     _________________________
                                                     FREDERICK J. KAPALA
                                                     District Judge
